Consent of Independent Registered Public Accounting Firm Shareholders and Board of Trustees The Dreyfus/Laurel Funds Trust: With respect to the Dreyfus Equity Income Fund (a series of The Dreyfus/ Laurel Funds Trust) filing on Form N-1A included herein, we consent to the reference to our firm name under the heading Counsel and Independent Registered Public Accounting Firm in the Statement of Additional Information. KPMG LLP/s/ New York, New York September 27, 2010 Consent of Independent Registered Public Accounting Firm Shareholders and Board of Trustees The Dreyfus/Laurel Funds Trust: With respect to the Dreyfus Emerging Markets Debt Local Currency Fund (a series of The Dreyfus/ Laurel Funds Trust) filing on Form N-1A included herein, we consent to the reference to our firm name under the heading Counsel and Independent Registered Public Accounting Firm in the Statement of Additional Information. KPMG LLP/s/ New York, New York September 27, 2010
